 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Mark T. Esper,
 6 Secretary of the United States Army

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GRACIELA CONTRERAS,                                Case No. 2:14-CV-01282-KJM-KJN
12                                 Plaintiff,           JOINT STIPULATION REGARDING
                                                        MODIFICATION TO SUMMARY JUDGMENT
13                  v.                                  BRIEFING SCHEDULE AND ORDER
14   MARK T. ESPER, SECRETARY OF THE
     U.S. ARMY,
15
                                   Defendant.
16

17

18          Plaintiff Graciela Contreras and Defendant Mark Esper, Secretary of the United States Army, by
19 and through their counsel, stipulate and respectfully request that the deadline for Defendant’s reply in

20 support of his motion for summary judgment be extended from February 8, 2019 to March 8, 2019, and

21 that the hearing be continued from March 8, 2019 to March 22, 2019. See 12/18/2018 Order [ECF No.

22 106]. There is good cause to modify the schedule due to the lapse in appropriations that began at the

23 end of the day on December 21, 2018 and continued until January 25, 2019, during which time work on

24 civil cases such as this one was prohibited. In addition, undersigned defense counsel was in a jury trial

25 that began on January 10, 2019 and completed on January 28, 2019.

26 / / /

27 / / /

28
     Contreras v. Esper, No. 2:14-cv-01282 KMJ-KJN (“Contreras 3”)                                   1
     JOINT STIPULATION RE: MODIFICATION TO SUMM. JUDGT BRIEFING SCHEDULE AND ORDER
 1           The parties, by and through their counsel, stipulate and respectfully request the following

 2 modification to the current schedule:

 3                                         Current                Proposed

 4           Defendant’s Reply             February 8, 2019       March 8, 2019

 5           Hearing                       March 8, 2019          March 22, 2019 at 10:00 a.m.
                                                                  (Plaintiff’s counsel to appear by telephone)
 6

 7 The parties also stipulate to Plaintiff’s request to appear telephonically at the hearing.

 8

 9                                                          Respectfully submitted,
10
      DATED: January 31, 2019                                 McGREGOR W. SCOTT
11                                                            United States Attorney
12                                                             /s/ Chi Soo Kim
13                                                            CHI SOO KIM
                                                              Assistant United States Attorney
14                                                            Attorneys for Defendant Mark T. Esper
15

16

17    DATED: January 31, 2019                                 /s/ Rodney Williams       (auth’d 1/31/2019)
                                                             RODNEY WILLIAMS
18
                                                             Attorneys for Plaintiff
19

20

21
                                                      ORDER
22
                    The court ADOPTS in part the parties’ stipulation as to the summary judgment schedule:
23
     defendant’s reply is due February 8, 2019 and the court will hear the motion on March 22, 2019 at 10:00
24
     a.m. Absent good cause, however, the court requires personal appearance at motion hearings and
25
     therefore DECLINES to adopt the parties’ stipulation for plaintiff’s counsel to appear by phone.
26
     /////
27

28
     Contreras v. Esper, No. 2:14-cv-01282 KMJ-KJN (“Contreras 3”)                                      2
     JOINT STIPULATION RE: MODIFICATION TO SUMM. JUDGT BRIEFING SCHEDULE AND ORDER
 1               IT IS SO ORDERED.

 2 DATED: February 4, 2019.

 3

 4                                        UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Contreras v. Esper, No. 2:14-cv-01282 KMJ-KJN (“Contreras 3”)                   3
     JOINT STIPULATION RE: MODIFICATION TO SUMM. JUDGT BRIEFING SCHEDULE AND ORDER
